COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:               01-12-01165-CV
Trial Court Cause
Number:                     1174311
Style:                      Port Arthur Steam Energy LP
                            v Oxbow Calcining LLC
Date motion filed*:         April 19, 2013
Type of motion:             Unopposed motion for extension of time to file reply brief
Party filing motion:        Appellant
Document to be filed:       reply brief

Is appeal accelerated?     No

If motion to extend time:
         Original due date:                            May 7, 2013
         Number of previous extensions granted:        0
         Date Requested:                               30 days

Ordered that motion is:

         X Granted


                     If document is to be filed, document due: June 6, 2013




Judge's signature:     /s/ Jane Bland
                          Acting individually




Date: April 22, 2013